303 F.2d 778
Patrick A. McKENNA, Appellant,v.PAN AMERICAN PETROLEUM CORPORATION, Appellee.7AN AMERICAN PETROLEUM CORPORATION, Appellant,v.Floyd A. WALLIS, Appellee.Samuel NAKASIAN, Appellant,v.Patrick A. McKENNA, Floyd A. Wallis, and Pan AmericanPetroleum Corporation, Appellees.
No. 19631.
United States Court of Appeals Fifth Circuit.
June 6, 1962.

E. L. Brunini, Jackson, Miss., for appellant.
Percy Sandel, Lloyd J. Cobb, New Orleans, La., H. M. Holder, shreveport, La., Wm. P. Hardeman, Houston, Tex., C. Ellis Henican, New Orleans, La., for appellee.
Before CAMERON, JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
Samuel Nakasian has sought to intervene as a party appellant in this cause.  He was not a party to the action in the district court and, although he was fully aware that the cause was pending and of his interest, he made no effort to intervene.  A court of appeals may, but only in an exceptional case for imperative reasons, permit intervention where none was sought in the district court-- Morin v. City of Stuart, 5th Cir. 1939, 112 F.2d 585.  No sufficient reason is shown for allowing intervention in this appeal.  The motion will be denied without prejudice to an application by the movant to intervene in the district court should this cause be reversed and remanded.  Holland v. Board of Public Instruction, 5th Cir. 1958, 258 F.2d 730.


2
Motion denied.